Citation Nr: 0601214	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to tinnitus.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Dean Jennings, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to March 
1959; he also performed active duty for training at various 
times between August 1959 and July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Lincoln, Nebraska, which denied service connection claims for 
bilateral sensorineural hearing loss, tinnitus, anxiety, 
hypertension, vertigo, arthritis of the back, arthritis of 
the right knee, rotator tendinitis with acromioclavicular 
joint arthritis (right shoulder), and trochanteric arthritis 
of both hips.  The veteran filed a timely Notice of 
Disagreement as to the denial of all issues.  The RO 
subsequently granted service connection for bilateral 
sensorineural hearing loss, tinnitus, and an adjustment 
disorder with anxiety (originally claimed as anxiety).  The 
veteran through his representative withdrew his appeal as to 
the denial of service connection for arthritis of the right 
knee, rotator tendinitis with acromioclavicular joint 
arthritis (right shoulder), and trochanteric arthritis of 
both hips.  Accordingly, the only issues before the Board are 
service connection for hypertension, vertigo, and arthritis 
of the back.

The issue of service connection for arthritis of the back is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for hypertension 
and vertigo; all reasonable development necessary for the 
disposition of these issues has been completed.

2.  Service medical records are negative for any findings 
attributed to hypertension and post-service records indicate 
the onset of hypertension years after service; competent 
evidence does not establish a nexus between hypertension and 
service or any service-connected disability.

3.  Service medical records are negative for any findings 
attributed to vertigo and post-service records indicate the 
onset of vertigo occurred many years after service; there is 
no competent opinion that shows the veteran's vertigo is 
related to service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as 
secondary to tinnitus, is not warranted.   38 U.S.C.A. §§ 
101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  Service connection for vertigo is not warranted.   
38 U.S.C.A. §§ 101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in December 2001, seven months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The notice letter clearly 
meets the first three elements.  Although the letter does 
not contain the precise language of the fourth element, the 
letter does request that the veteran provide enough 
information and evidence to enable VA to obtain all evidence 
or information, whatever the source.  The language is 
sufficiently broad to meet the requirement of the fourth 
element.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board concludes that the discussions in the rating 
decision in June 2002 and the January 2004 Statement of the 
Case (SOC) adequately informed the veteran of the information 
and evidence needed to substantiate his claims.  He was 
advised that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  The medical evidence is sufficient to resolve the 
issues in this case.  VA afforded the veteran a VA medical 
examination in August and October 2003, which addressed the 
nature and etiology of the veteran's hypertension.  VA also 
provided a VA medical examination that addressed the nature 
and etiology of the veteran's vertigo in August 2003.  There 
is no further duty to provide a medical examination or 
opinion.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
or cardiovascular diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6 (2005).  A part of 38 C.F.R. § 3.6 was 
revised effective July 31, 2002.  However, the revision 
merely removed the definition of the term "covered disease" 
from 38 C.F.R. § 3.6(a) and added the following language to 
38 C.F.R. § 3.6(e): "For purposes of this section the term 
covered disease means any of the following: (i) An acute 
myocardial infarction; (ii) a cardiac arrest; (iii) a 
cerebrovascular accident."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, private treatment records, and the veteran's 
contentions as presented in hearing testimony, written 
statements, and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Hypertension

A review of the record indicates that service connection for 
hypertension is not warranted.  Post-service treatment 
records establish an ongoing diagnosis for hypertension; 
however, the Board concludes that competent evidence fails to 
establish a nexus between the current hypertension and an 
injury or disease in service.  

There are conflicting medical opinions with regard to the 
relationship between the current hypertension and service.  
Dr. S., the veteran's personal physician, provided two 
statements on the subject.  The first statement dated in 
November 2001 asserts, "It is felt that the tinnitus and 
hearing loss, which are service connected, have contributed 
to his (the veteran) symptoms of chest pains and anxiety as 
well as hypertension."  Dr. S. elaborated further on the 
relationship in a letter dated in April 2003, where he states 
that tinnitus causes the veteran considerable tension and, 
"It is well known that stress aggravates and causes 
hypertension..."  One VA examiner opined in August 2003 that 
the current hypertension could be considered a continuation 
and progression of the very mild elevated blood pressure 
readings that were present in service.  A second VA examiner 
expressed the opinion in October 2003 that relating the 
veteran's hypertension to his adjustment disorder would be 
speculative.  After considering all these opinions, the Board 
finds the second VA examiner's opinion to be most probative 
and therefore, most credible.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  

The Board notes that the October 2003 VA examiner reviewed 
the veteran's claims file.  Thus, he had reviewed objective 
findings spanning from the service to the present, a span of 
over 45 years on which to base his expert opinion.  The 
amount of contemporaneously recorded information at his 
disposal plays a major part in the Board's conclusion that 
his opinion is most credible.  But it is the examiner's 
thorough and analytical discussion that is most persuasive.  
The October 2003 VA examiner also reviewed two sources of 
medical information, which he determined to be reliable, on 
the topic of hypertension. He stated at the onset that 90 to 
95 percent of persons with hypertension have "essential 
hypertension" and the causes are unknown.  The remaining 
persons with hypertension have secondary hypertension, which 
many times is caused by kidney disease.  One of the 
examiner's sources, The Merck Manual on line, apparently 
indicated that obesity, a sedentary lifestyle, stress, and 
excessive amounts of alcohol or salt in the diet can cause 
high blood pressure.  Regarding stress, Merck Manual 
apparently concluded that it may have some effect on 
temporary elevations of blood pressure, but the theory that 
temporary elevations of blood pressure can give rise to a 
chronic hypertension has not been proven.  Thus, the examiner 
concluded that although there was mention of stress as a 
contributing factor, overall it is not a major cause of 
hypertension.  In light of the medical background and depth 
of explanation provided, his conclusion that it would be 
speculative to relate the veteran's adjustment disorder with 
his hypertension appears most credible.

With regard to Dr. S's statements, the Board notes that he 
offered no explanations other than to reiterate the presence 
of stress in the veteran's life.  He asserted without 
referencing any source that it is well known that stress 
contributes or causes hypertension.  He does not attempt to 
quantify his conclusion in any way or exclude possible 
causes, such as the veteran's obesity or his regular use of 
alcohol, which are established by the treatment records.  The 
Board emphasizes that a claim must be supported by evidence 
and sound medical principles, not just assertions.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There is 
also no evidence that Dr. S had reviewed the veteran's active 
service medical records, which show no elevated blood 
pressure readings until 1975, when the veteran had an 
isolated blood pressure reading of 170/95 standing, and are 
negative for a diagnosis of hypertension.  It is the apparent 
lack of information and analysis that leads the Board to 
conclude that Dr. S's statements hold very little probative 
value.  

Finally, the Board addresses the August 2003 VA examiner's 
opinion that the "current situation of very mild 
hypertension could be considered a continuation and 
progression of the very mild elevated blood pressure readings 
that were present in service."  Notwithstanding the 
examiner's review of the claims file, his opinion is not 
probative of a relationship between hypertension and service 
because it merely states a possibility without concluding 
that the relationship is at least as likely or more likely 
than not.  Service connection may not be based on a resort to 
pure speculation or even remote possibility. 38 C.F.R. § 
3.102 (2005); see Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (on claim to reopen a service connection claim, 
statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non- evidence"); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

The undated news article from the L. A. Times also lacks 
probative value because it does not pertain specifically to 
the veteran or his circumstances.  As such, it merely raises 
the possibility that the veteran's stress increased his 
interleukin-6 protein (IL-6).  There is no medical evidence 
that the veteran has elevated levels of IL-6 or a medical 
opinion based on his individual circumstance that relates it 
to hypertension.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (a medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).

In summary, the record does not reveal chronic hypertension 
during service or within one year of the veteran's separation 
from service.  The record is also reticent regarding 
continuing symptomatology from service.  The most credible 
evidence indicates that a nexus does not exist between the 
veteran's hypertension and an injury, event, or disease in 
service, or any service-connected disability.  When the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  Where the "fair preponderance of the 
evidence" is against the claim, as in the present case, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.

Vertigo

A current diagnosis of vertigo is reflected in the veteran's 
August 2003 VA examination; however, there is no competent 
evidence that the veteran incurred or aggravated vertigo 
while in active service.  A review of his service medical 
records is negative for any diagnosis of vertigo.  The 
veteran repeatedly denied any history of dizziness or 
fainting spells when examined while on active duty in 
September 1954, June 1956, and February 1959.  Of greatest 
significance in this regard is the veteran's separation 
physical examination in February 1959, which does not show 
any findings attributed to vertigo.  Post-service medical 
records show no complaints of dizziness or vertigo.   The 
veteran denied any history of dizziness or fainting spells 
when he underwent examination for the National Guard in 
January 1984.  A review of F.J.S., M.D.'s records, which date 
from 1989 to June 1990 is negative for any complaint of 
dizziness.  

When the veteran underwent the August 2003 VA examination, he 
reported that his vertigo began in 1990.  He described his 
vertigo as occurring twice a day, usually when he gets out of 
bed first thing in the morning and when he gets out of bed at 
night, and then passes shortly thereafter.  He stated that 
during these episodes, the room spins a little and he feels 
lightheaded.  Based on the veteran's description, the 
examiner opined that the vertigo may be related to 
orthostatic hypotension as it occurs primarily with standing 
after prolonged periods of reclining in bed.  The examiner 
concluded that it is not likely that the vertigo symptoms are 
related to military service, as the onset occurred in 1990.  
The Board finds nothing of record, such as a favorable 
medical opinion, that challenges or diminishes the probative 
value of the VA examiner's medical opinion.  As discussed 
above, there is no evidence of any finding attributed to 
vertigo prior to the veteran's disability claim, which he 
filed in October 2001.  And in any case, the Board is not 
free to substitute its own judgment for that of a medical 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The veteran also asserts that he currently uses medications 
for his service-connected adjustment disorder, which are 
known to produce dizziness or lightheadedness in some cases.  
His assertions, however, are insufficient to establish 
service connection.  As causative factors of a disease amount 
to a medical question, only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Notwithstanding the veteran's lack of competence in 
addressing the medical cause of his vertigo, the evidence 
does not support his hypothesis.  Medical records indicate 
that the veteran takes Sertraline (Zoloft), Propranolol, and 
Irbesartan (Avapro).  Pharmaceutical literature shows that 
dizziness may be a symptom of an allergic reaction to Zoloft 
and a possible side effect of Propranolol.  The literature 
also indicates that low blood sugar is a side effect of 
Irbesartan, which can be manifested by dizziness, weakness, 
and drowsiness.  But again, post-service medical records are 
silent with regard to complaints of dizziness and the records 
in 1990 fail to show that the veteran was taking any of the 
medications during the time frame of onset.  Moreover, the 
veteran's physician continues to prescribe Zoloft for 
anxiety.  Evidently, no allergy to the drug is of record.  

In summary, the competent evidence does not establish any 
injury or disease in service and the medical opinion evidence 
refutes the existence of a nexus between the current vertigo 
and service.  The benefit of the doubt doctrine is not for 
application with regard to the claim for service connection 
for vertigo because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, service connection for vertigo is not 
warranted.


ORDER

Service connection for hypertension, to include as secondary 
to tinnitus, is denied.

Service connection for vertigo is denied.




REMAND

A review of the record reveals the veteran did not specify 
initially the particular section of the spine he is claiming 
to be service connected, and it has expanded.  When he filed 
his claim, he referred to his back generally without 
identifying the low back or neck.  He did, however, reference 
his January 1984 discharge physical examination from the 
reserves.  The veteran endorsed recurrent back pain and 
arthritis at that time.  A consultation was done, which shows 
his chief complaint was painful joints, including the lower 
back.  When the veteran underwent a VA examination in May 
2002, although the examiner had the claims file at his 
disposal, he was not provided with an examination work sheet 
or any other instructions of what areas he was to examine.  
His discussion with the veteran led him to believe that he 
was pursuing service connection for cervical spine pathology.  
The evaluation that ensued led the examiner to the conclusion 
that the veteran had symptoms on examination and evidence by 
history consistent with cervical spine spondylosis, 
previously referred to as facet arthritis in a private 
evaluation.  The examiner provided a medical opinion 
concerning the etiology of the cervical spine disability.

A January 2002 private orthopedic evaluation, generally 
referenced by the VA examiner, also shows an impression of 
mild degenerative changes, lumbar spine.  There is no nexus 
opinion regarding the veteran's mild degenerative changes.  
The examiner did not address the lower back either through 
objective findings pertaining to the lumbar spine or through 
a nexus opinion.  The examiner must specifically address the 
alleged disorder; the examiner's silence is insufficient [to 
show the lack of symptomatology].  Wisch v. Brown, 8 Vet. 
App. 139, 140 (1995).  In light of the current diagnosis of a 
low back disability, the veteran's past remarks, and the 
January 1984 consultation report, further examination is 
necessary. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, this case is 
REMANDED for the following action:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine if he has a current disability 
of the low back, and if so, whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's low 
back disability began during or as the 
result of any incident of service.    

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any question 
without resort to speculation, he or she 
should so indicate.  

The claims file should be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should reflect 
whether such a review was conducted.

2.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the issue of service 
connection for arthritis of the back.  
If the benefit requested on appeal is 
not granted, the RO should issue a 
supplemental statement of the case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
January 2004 SOC.  A reasonable period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


